                                             IN THE UNITED STATES DISTRICT COURT
                                                            For The
                                                EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                   ) Case No. 1:15-cr-00094-SAB
                                                            )
                                Plaintiff,                  ) DEFENDANT’S STATUS REPORT ON
v.                                                          ) UNSUPERVISED PROBATION
                                                            )
Kali Bass,                                                  )
                                                            )
                              Defendant.                    )
                                                            )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
              Convicted of:                    18 USC 641
              Sentence Date:                   August 20, 2015
              Review Hearing Date: November 7, 2019
              Probation Expires On: Unknown
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $40,868.44       which Total Amount is made up
              of a
              Fine: $ 3750.00 Special Assessment: $ 25.00 Processing Fee:0 $ Choose an item. Restitution:
              $37093.44

 ☒            Payment schedule of $ 600.00 per month by the 15th of each month.

 ☐            Community Service hours Imposed of: 200

 ☐            Other Conditions:

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described-above.

         Otherwise: Do to financial difficulties Defendant has been able to make only 5 payments of $600 each
 since the last review

 ☒            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.

                            If so, describe arrest/charge/citation (location, court, date & offense): Click here to enter text.

 ☒            To date, Defendant has paid a total of $ 29,300.00 as of 10/1/19 (Estimated)
              ☒ If not paid in full when was last time payment:        Date: 3/1/2019
                                                                       Amount: $600
 ☒            To date, Defendant has performed 200 hours of community service.

 ☒            Compliance with Other Conditions of Probation: Home detention, supervised probation
 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
GOVERNMENT POSITION:
☐            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney:
DEFENDANT’S REQUEST (OPTIONAL):
             In light of the information detailed in this status report, the defendant moves for the following:
             ☒             that the review hearing set for 11/7/2019 at 10:00am      Choose an item.
                           ☒            be continued to 5/7/2020 at 10:00 a.m.; or
                           ☐            be vacated.
             ☒             that Defendant’s appearance for the review hearing be waived.

DATED: 10/31/2019                                                         ______JAMES MAKASIAN_____
                                                                            DEFENDANT’S COUNSEL

                                                              ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

       ☒       GRANTED. The Court orders that the Review Hearing set for November 7, 2019 at
10:00 a.m. be continued to May 7, 2020 at 10:00 a.m.

             ☐             DENIED.


IT IS SO ORDERED.

Dated:            November 6, 2019
                                                                   UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
